Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1 and 11, and those depending therefrom including claims 2-10 and 12-20, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate, or render obvious, in combination with all other claim limitations, “wherein the inner edge of the lower rib is spaced at least 2.5 centimeters from the outer edge of the platen” as claimed.  
The prior art such as Acheson (US-4,869,779) and Cho (US-8,512,580) shape the bowl to guard against splashes, but do not include a separate splash guard “for a grinder polisher having a base, a bowl, and a platen having an outer edge.”  
While there are circular guards for preventing against splashing, such as Doersam (US-3,122,769), none of the prior art anticipate or render obvious the claimed “wherein the inner edge of the lower rib is spaced at least 2.5 centimeters from the outer edge of the platen” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20030136684, US-6368181, US-7959139, US-20120196517, US-5679212, US-5735992, US-20070141951, US-5113622, US-3549439, US-20100136884, and US-3436259 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723